Citation Nr: 1502001	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability to include bipolar disorder and depression, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served from September 1976 to August 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for an anxiety disorder and declined to reopen a claim of service connection for a psychiatric disorder, to include depression and bipolar disorder.  A timely notice of disagreement was received in May 2009 with regard to both issues.  In April 2010, the RO issued a statement of the case addressing only the issue of service connection for an anxiety disorder.  The Veteran perfected his appeal with a VA Form 9 submitted in April 2010.  In May 2010, the Veteran submitted a second VA Form 9 and stated that his disagreed with the denial of service connection for anxiety and that his "anxiety, bipolar, and depression is all linked together during military service."  An SOC was not issued for the matter of whether new and material evidence had been received to reopen a claim of service connection for a psychiatric disorder including bipolar disorder and depression until June 2012.

A Decision Review Officer (DRO) hearing was held in July 2010 and a transcript of this hearing has been associated with the record.  At the July 2010 DRO hearing, the Veteran noted that he had thought that he filed for both anxiety and depression but that "somewhere along the way the depression got lost."  It seems clear from the Veteran's NOD, his May 2010 substantive appeal, and his testimony at the July 2010 DRO hearing that he wished to pursue appeals for both the issue of service connection for anxiety and reopening the claim of service connection for a psychiatric disorder including depression and bipolar disorder. 

 After filing his NOD for both issues, he received an SOC for only one (anxiety) in April 2010, after which he perfected his appeal, and did not receive an SOC for the other (reopening) until June 2012, over two years later.  In light of the holding of Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board finds that the appeal for whether new and material evidence was received to reopen a claim of service connection for a psychiatric disorder remains pending.  In Percy, the Court held that an untimely substantive appeal is not a jurisdictional bar to consideration of a claimant's appeal, and that the RO and the Board may accept, either explicitly or implicitly, a substantive appeal even if it is not timely.  Here, given the timing of events and the Veteran's statements, the Board has accepted that the Veteran intended to pursue an appeal of both issues and thus has characterized the issues on the preceding page accordingly. 

Finally, in his (second) May 2010 VA Form 9, the indicated that he desired a Travel Board hearing.  At the July 2010 DRO hearing, the Veteran clarified that he had intended to be scheduled for only a DRO hearing and did not wish to have a hearing before the Board. Therefore, his request for a Board hearing has been withdrawn. See 38 C.F.R. § 20.704(d). 

FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied the Veteran service connection for psychiatric disability, to include bipolar disorder and depression, essentially, on the finding that there was no evidence of a current psychiatric disability which was related to the Veteran's service.

2.  Evidence received since the August 1995 rating decision includes evidence of a diagnosis of bipolar disorder which manifested during the Veteran's active duty service; it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.

3. The Veteran's bipolar disorder is reasonably shown to have manifested during a period of active military service and has persisted since. 

4  The Veteran's anxiety disability, did not manifest during a period of active military service, nor is it otherwise shown to be related to service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a psychiatric disability, to include bipolar disorder and depression, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The criteria for service connection for an anxiety disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in July 2008, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for an anxiety disorder, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2013 supplemental statement of the case.  With respect to the reopening of the claim for a psychiatric disorder, inasmuch as this decision reopens the claim of service connection for psychiatric disability, there is no reason to belabor the impact of the VCAA on the matter (as any notice or duty to assist omission is harmless).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded a VA examination in January 2012 and an addendum opinion was provided in March 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Application to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers."  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1995 rating action the RO denied a service connection claim for a psychiatric disability, to include bipolar disorder and depression.  At such time, the RO considered the Veteran's service treatment records, a July 1995 VA examination, and VA treatment records.  

Evidence received since the August 1995 rating decision consists of VA and private treatment records and January 2012 and March 2013 VA examination reports that were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for a psychiatric disability was denied essentially based on a finding that the Veteran did not have a psychiatric disability that was related to service, for the newly associated treatment records to be material, they would have to tend to show that he now has a current psychiatric disability that was manifested in or is otherwise related to service.

The Board finds that most of this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claim.  Specifically, the Board notes the private treatment records showing the Veteran was hospitalized in March and April 1986 for psychiatric treatment, and the March 2013 addendum opinion wherein the examiner opined that the recently received private treatment records were more likely than not evidence of early manifestations of the Veteran's currently diagnosed bipolar disorder.  

As these treatment records and the March 2013 opinion indicate that the Veteran's bipolar disorder manifested in service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for psychiatric disability, to include bipolar disorder and depression.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as psychoses) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of psychoses in service will permit service connection of a psychiatric disability first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

VA treatment records during the pendency of the appeals show that the Veteran has current diagnoses of bipolar disorder (depressed phase), and anxiety disorder not otherwise specified (NOS).  What the Veteran must still show to establish service connection for a psychiatric disability is evidence of a nexus between his current disabilities and his service.

The Veteran's STRs show in October 1986 and December 1986, the Veteran was prescribed Xanax and antidepressants.  In November 1988 the Veteran reported having sought treatment for depression in 1986.  In January 1989, the Veteran reported anxiety and fear related to his upcoming hospitalization and hernia surgery.  In September 1989 medical examination, the Veteran reported depression and nervousness; the examiner noted that the Veteran was nervous and verbal and that he had made a self-referral for mental health treatment.  

Private treatment records show that in March 1986, the Veteran was hospitalized for psychiatric treatment.  The records indicate that the Veteran reported that he had been under a great deal of stress, that he has been feeling progressively more depressed over the past few weeks, described periods of depression for the past 4 or 5 years, and was noted to be quite tense, anxious, fidgety with pressured speech.  Dysthymic disorder was diagnosed. 

A December 1993 VA psychiatric intake and assessment shows bipolar disorder and dysthymic disorder was diagnosed.  On July 1995 VA examination, the examiner diagnosed dysthymic disorder and personality disorder not otherwise specified.  Since then, VA treatment records during the pendency of the instant claims show diagnoses of bipolar disorder (depressive phase) and anxiety disorder NOS, including a VA treatment record from June 2008 and September 2010, and ongoing treatment for these disabilities. 

At the July 2010 Decision Review Officer hearing, the Veteran reported that he sought private treatment in 1986 during service after which he was prescribed medication which he took for a few years before deciding that he did not need it any longer.  He reported experiencing his psychiatric symptoms since service and that he had been diagnosed with bipolar disorder.

On January 2012 VA examination, the examiner diagnosed bipolar I disorder (depressed phase) as well as anxiety disorder not otherwise specified.  The examiner opined that the Veteran's anxiety disorder is not related to his service, to include the transient experience of anxiety noted in his STRs and that it is more likely related to his homelessness and employment situation.  An opinion addressing his bipolar disorder was not provided.

A March 2013 addendum opinion reiterated that the Veteran's anxiety disorder NOS is not caused by or related to the Veteran's treatment in service or in 1986, that the transient experience of anxiety in service is not consistent with a mental health disorder and that his current anxiety is related to current life stressors including homelessness and unemployment.  However, the examiner opined that the newly received private treatment records from 1986 are more likely than not early manifestations of the Veteran's current bipolar disorder as they note periods of depression, pressured speech, grandiosity, and hypomania which are all well-established symptoms of bipolar disorder.

The Board finds that service connection for bipolar disorder is warranted.  As noted in the March 2013 addendum opinion, the examiner found that it is more likely than not that the 1986 private treatment records submitted by the Veteran were early manifestations of his currently diagnosed bipolar disorder due to the inclusion of depressive periods, pressured speech, grandiosity, and hypomania, all of which are common symptoms of bipolar disorder.  The Board finds this opinion persuasive and in light of the foregoing, finds that service connection for bipolar disorder is warranted.

The Board finds that service connection is not warranted for depression.  At no point during the pendency of the appeal has the Veteran shown to have a diagnosis of depression (as opposed to the "depressive phase" of bipolar disorder).  In the absence of proof of a present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Since a diagnosis of depression is not shown, there is no basis for a grant of service connection for it. 

The Board also finds that service connection is not warranted for anxiety disorder. The March 2012 VA examiner's opinion that the Veteran's anxiety disorder is not related to his service or any treatment therein is probative evidence as the opinion reflects familiarity with the Veteran's medical history, cites to factual data, and includes rationale.  Accordingly, the Board finds it is persuasive.  There is no (objective) medical evidence showing that the Veteran's anxiety disorder is related to service.  Thus, service connection for anxiety disorder NOS is not warranted.  In any event, the Board notes that the symptomatology noted by the Veteran, including anxiety and depression, is encompassed by his diagnosis and treatment of bipolar disorder for which, as noted above, service connection has been granted. 


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for bipolar disorder is granted.

Service connection for bipolar disorder is granted.

Service connection for an anxiety disorder NOS and depression is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


